

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.3


THE BANK OF NEW YORK MELLON


OUR REF.
NO                                                                           DATE
S00057145                                                                                  NOVEMBER
18, 2008


BENEFICIARY
POST MONTGOMERY ASSOCIATES
ONE MONTGOMERY STREET, SUITE 3220
SAN FRANCISCO, CA  94104
ATTN: BUILDING MANAGER
 
APPLICANT
BROADPOINT SECURITIES GROUP, INC.
1 PENN PLAZA
NEW YORK, NY 10119-4000
 



GENTLEMEN/LADIES:




OUR REFERENCE NO. S00057145


ACCOUNT OF:
BROADPOINT SECURITIES GROUP, INC.
1 PENN PLAZA
NEW YORK, NY 10119-4000


AVAILABLE WITH:                            THE BANK OF NEW YORK MELLON
                                                                 BY PAYMENT


DRAFTS AT SIGHT
DRAWN ON THE BANK OF NEW YORK MELLON


TO THE EXTENT OF:             ***USD338,981.00***


EXPIRY DATE:                                                 NOVEMBER 18, 2009
PLACE OF EXPIRY                                          OUR COUNTERS


ADDITIONAL DETAILS:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. S00057145 IN
FAVOR OF POST MONTGOMERY ASSOCIATES FOR THE ACCOUNT OF BROADPOINT SECURITIES
GROUP, INC. FOR A SUM NOT EXCEEDING $338,981, AVAILABLE BY YOUR DRAFTS AT SIGHT
ON US EFFECTIVE IMMEDIATELY AND EXPIRING AT OUR COUNTERS AT OUR CLOSE OF
BUSINESS ON NOVEMBER 18, 2009.


DRAFTS DRAWN HEREUNDER MUST BE ACCOMPANIED BY A STATEMENT SIGNED BY ONE OF YOUR
AUTHORIZED SIGNATORIES READING AS FOLLOWS:  "THE AMOUNT OF THE ACCOMPANYING
DRAFT IS DUE AND PAYABLE TO THE BENEFICIARY UNDER A CERTAIN OFFICE LEASE DATED
AS OF MARCH 31, 2005, BETWEEN POST MONTGOMERY ASSOCIATES AND BROADPOINT
SECURITIES GROUP, INC."
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
DRAFTS DRAWN HEREUNDER MUST INDICATE:  "DRAWN UNDER LETTER OF CREDIT
NO. S0057145 OF THE BANK OF NEW YORK MELLON."


IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR FURTHER PERIODS OF ONE YEAR FROM THE PRESENT AND
EACH FUTURE EXPIRATION DATE, UNLESS, AT LEAST THIRTY (30) DAYS PRIOR TO SUCH
DATE, WE SHALL SEND YOU NOTICE IN WRITING BY OVERNIGHT COURIER, TO THE ATTENTION
OF YOUR BUILDING MANAGER AT THE ABOVE ADDRESS THAT WE ELECT NOT TO RENEW THIS
LETTER OF CREDIT FOR SUCH ADDITIONAL PERIOD.  ANY SUCH NOTICE WILL BE EFFECTIVE
THREE (3) DAYS AFTER BEING SENT BY US, AND THEREAFTER YOU MAY DRAW DRAFTS(S) ON
US AT SIGHT FOR AMOUNTS UP TO THE REMAINING BALANCE OF THIS LETTER OF CREDIT ON
OR BEFORE THE THEN APPLICABLE EXPIRATION DATE, AND SUCH DRAFT(S) NEED NOT BE
ACCOMPANIED BY ANY STATEMENT.


THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY TO ANY ASSIGNEE OF
TRANSFEREE OF YOUR INTEREST IN THE OFFICE LEASE REFERRED TO ABOVE WITHOUT ANY
FEE OR CHARGE ON YOUR PART OR ON THE PART OF THE TRANSFEREE.  SAID TRANSFER IS
TO BE EFFECTED AT OUR COUNTERS AND IS CONTINGENT UPON:


A)
THE SATISFACTORY COMPLETION OF OUR TRANSFER FORM, ATTACHED HERETO, WITH THE
SPECIMEN SIGNATURE OF THE BENEFICIARY'S AUTHORIZED SIGNATURE PROPERLY VERIFIED
BY AN OFFICER OF THE BENEFICIARY'S BANK; AND



B)
RETURN OF THE ORIGINAL OF THIS LETTER OF CREDIT FOR ENDORSEMENT THEREON BY US TO
THE TRANSFEREE.



IN THE EVENT THIS LETTER OF CREDIT IS TRANSFERRED AS STATED ABOVE, THE SIGHT
DRAFT(S) REQUIRED HEREIN ARE TO BE EXECUTED BY THE TRANSFEREE AS BENEFICIARY.
 
UNDER NO CIRCUMSTANCES SHALL THIS LETTER OF CREDIT BE TRANSFERRED TO ANY PERSON
OR ENTITY WITH WHICH U.S. PERSONS OR ENTITIES ARE PROHIBITED FROM CONDUCTING
BUSINESS UNDER U.S. FOREIGN ASSET CONTROL REGULATIONS AND ANY OTHER U.S. LAWS
AND REGULATIONS.
 
PARTIAL DRAWINGS UNDER THIS LETTER OF CREDIT ARE PERMITTED.  THE AMOUNT AND DATE
OF PRESENTATION OF ANY DRAFT DRAWN AND PRESENTED PURSUANT TO THE TERMS OF THIS
LETTER OF CREDIT SHALL BE NOTED ON THIS LETTER OF CREDIT BY US. AFTER MAKING
SUCH NOTATION, THIS LETTER OF CREDIT SHALL BE RETURNED IMMEDIATELY TO YOU,
UNLESS ANY SUCH DRAFT PRESENTED AND PAID SHALL HAVE EXHAUSTED THIS CREDIT, IN
WHICH CASE THIS LETTER OF CREDIT SHALL BE RETAINED BY US.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
WE HEREBY ENGAGE WITH THE DRAWERS, ENDORSERS AND BONA FIDE HOLDERS OF DRAFTS
DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT THAT SUCH
DRAFTS WILL BE DULY HONORED IF PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT
THE BANK OF NEW YORK MELLON, 525 WILLIAM PENN PLACE, 3 MELLON CENTER - ROOM
1930, PITTSBURGH, PA 15259-0001 PRIOR TO THE TIME OF THE EXPIRATION
HEREOF.  PRESENTMENT MAY BE MADE (A) IN PERSON, (B) BY FEDEX OR OTHER RECOGNIZED
OVERNIGHT COURIER SERVICE OR (C) BY FACSIMILE SENT TO US AT (412) 234-2733 OR
(412) 234-5529 WITH PHONE CONFIRMATION OF FAX PRESENTATION TO US AT (315)
765-4316 OR (315) 765-4431 SUCH DRAFTS WILL BE PAID IN IMMEDIATELY AVAILABLE
FUNDS BEFORE 2:00 P.M. EASTERN STANDARD TIME ON THE BANKING DAY AFTER THE DAY ON
WHICH SUCH DRAFT IS SO PRESENTED.  "BANKING DAY" MEANS A DAY ON WHICH COMMERCIAL
BANKS ARE OPEN FOR BUSINESS IN THE UNITED STATES.
 
THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (2007 REVISION) OF THE INTERNATIONAL CHAMBER OF COMMERCE
(PUBLICATION NO. 600).
 
YOURS VERY TRULY,


/S/ MICHELLE M. CARLSTAD


AUTHORIZED SIGNATURE
 
 

 
-3- 

--------------------------------------------------------------------------------

 
